3*tt-/^
                                ELECTRONIC RECORD




                                                          2(Poss w/lntent to Deliver
COA #      01-13-00295-CR                        OFFENSE: Controlled Substance)

           Edward Flores v. The State of
STYLE:     Texas                                 COUNTY:         Montgomery

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    9th District Court


DATE: 02/26/2015                  Publish: NO    TC CASE #:      12-08-08659 CR




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Edward Flores v. The State of Texas          CCA#                3¥^*/J>
         A?P£LLAA/ry£                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Kcruz^D                                      JUDGE:

DATE:     OiI/l/^/HT                                  SIGNED:                         PC:

JUDGE:      pty 1J^AsJi*—                             PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD